Citation Nr: 0817018	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to the service-connected chronic sinusitis.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected chronic sinusitis.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1979 to 
October 1979.

These matters originally came before the Board of Veterans' 
Appeals (Board) on Appeal from an October 2004 RO rating 
decision that denied evaluation in excess of 10 percent for 
the service-connected chronic sinusitis.  The veteran 
testified before the RO's Decision Review Officer (DRO) 
regarding that issue in June 2005.

In November 2005 the RO issued a rating decision that 
increased the evaluation of the service-connected chronic 
sinusitis to 30 percent, effective from May 11, 2004 (the 
date the RO received the veteran's claim for a rating in 
excess of 10 percent).

Inasmuch as a rating higher than 30 percent is available for 
sinusitis, and as a claimant is presumed to be seeking the 
maximum available benefit for a given disability, the claim 
for higher rating as reflected on the title page remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Also on appeal is a September 2006 RO rating decision that 
denied service connection for depression, claimed as 
secondary to the service-connected chronic sinusitis.

The veteran and his wife testified before the undersigned 
Veterans Law Judge in a hearing at the RO in April 2008.  
During that hearing the veteran presented additional 
documentary evidence, in the form of VA and private medical 
records, with a waiver of initial RO review.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran is competently diagnosed for depression, as 
well as a number of other psychiatric and personality 
disorders; he currently has service connection for chronic 
sinusitis.

3.  The most probative medical opinion of record states that 
the veteran's depression is not related to his service-
connected sinusitis.

4.  The veteran's service-connected sinusitis is manifested 
by repeated surgeries and subsequent near-constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, but not by osteomyelitis or by purulent 
discharge and crusting.



CONCLUSIONS OF LAW

1.   The veteran does not have depression that was incurred 
in or aggravated by active service, nor is depression 
proximately due to or the result of the service-connected 
chronic sinusitis.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected chronic 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.97 including Diagnostic Code 6510 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The RO sent the veteran a letter in July 2004 advising him 
that to establish entitlement to a higher evaluation for 
service-connected disability, the evidence must show that the 
disability had become worse.  The veteran had an opportunity 
to respond prior to the issuance of the October 2004 rating 
decision on that issue.    

Similarly, the RO sent the veteran a letter in September 2006 
advising him that to establish entitlement for secondary 
service connection, the evidence must show a current mental 
or physical disability in addition to the service-connected 
disability, and that the service-connected disability either 
caused or aggravated the additional disability.  The veteran 
had an opportunity to respond prior to the issuance of the 
rating decision on that issue later in September 2006.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both letters cited above advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, to include military and VA records and records from 
the Social Security Administration (SSA). The letters stated 
that VA would make reasonable efforts to get evidence and 
records not held by a Federal department or agency.  

The letters also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  The September 2006 letter 
specifically advised the veteran, "If there is any other 
evidence of information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating actions on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the October 
2007 Supplemental Statement of the Case (SSOC).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in service connection 
cases the RO must advise the veteran of how VA establishes 
the effective date and disability rating.  This was 
accomplished in the September 2006 letter cited above.

Dingess also held that in rating cases a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria.  The RO notified the 
veteran of all applicable rating formulae in the SOC and the 
subsequent SSOCs, which suffices for Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in this case the 
veteran's testimony before the Board in April 2008 addressed 
how his sinusitis limits all aspects of daily living, not 
just the schedular criteria.  The Board accordingly finds 
that the veteran has demonstrated actual knowledge of the 
evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR), SSA 
disability record, and records from those VA and non-VA 
medical providers identified by the veteran as having 
relevant records have all been obtained and associated with 
the claims file.  The veteran has identified no other VA or 
non-VA medical providers as having relevant documents.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

The veteran had a VA examination of the sinuses in August 
2004, which was reasonably contemporaneous to the October 
2004 rating decision on appeal.  The veteran has not 
asserted, and the evidence does not show, that his symptoms 
have increased in severity since that examination.  The Board 
accordingly finds that remand for a new VA examination is not 
required at this point.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the veteran has been afforded hearings before the 
RO's Decision Review Officer (DRO) and before the Board in 
which he presented oral and documentary evidence in support 
of his claims.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection for Depression

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The veteran's STR are not of record.  The file does, however, 
contain the September 1979 report of a Navy Physical 
Evaluation Board (PEB) recommending that the veteran be 
discharged from active service as physically unfit to perform 
military duties due to right frontal sinusitis and bilateral 
maxillary sinusitis.  The report stated that sinusitis 
existed prior to service (EPTE) but was aggravated by 
service.  There is nothing in the PEB report documenting 
depression or any other mental problems during service.  

Enclosed in the PEB report is a July 1979 statement from the 
veteran asserting that his pre-service history of headaches 
was not due to any preexisting sinusitis, but rather to bad 
nerves caused by emotional strain.  

The veteran had a VA compensation and pension (C&P) medical 
examination in May 1980 that recorded a diagnosis of severe 
chronic maxillary and frontal sinusitis, unrelieved by 
medications.  The examination report is silent in regard to 
any psychiatric complaint.  

A VA progress note dated in August 1985 cites recent 
difficulties with alcohol abuse (began drinking at age 16, 
and heavy use at age 18).  The veteran denied a previous 
history of psychiatric treatment.  The clinician's impression 
was that the veteran presented as a despondent, sad 
individual who was misusing alcohol.  

VA mental hygiene notes dated in March 1998 record that the 
veteran presented with many situational issues - wife ill due 
to recent hysterectomy; daughter with epilepsy; veteran 
recently lost job and had to begin new job at lowest rung, 
but afraid that making more money would result in loss of 
Medicaid for daughter's illness; marriage barely holding 
together; several recent denials of SSA benefits; heavy 
alcohol use; nearly constant pain from service-connected 
sinusitis; no friends; memory problems; and, difficulty 
sleeping.  The clinical impression was that of rule out 
depression secondary to multiple situational stressors, and 
rule out borderline personality disorder.  

Records from New Hampshire Worker Compensation show that the 
veteran injured his left knee in a job-related accident in 
October 2000, resulting in a limp and chronic pain.  
Subsequent treatment records from several providers over the 
space of several years cite depression related to the knee 
pain and to limitation of the veteran's employment and 
recreational activities.  

In March 2003, the veteran underwent a  psychological 
evaluation, as requested by the SSA Disability Determination 
Office; the psychologist administered a battery of tests and 
diagnosed adjustment disorder with depressed mood and pain 
disorder associated with a general medical condition (by 
reported history, sinusitis).

VA treatment notes dated in December 2004-January 2005 show 
that the veteran was admitted for inpatient treatment 
following a suicide gesture (walking around in the woods in 
sub-zero temperatures for four hours).  The veteran 
complained of physical pain (citing skull fracture and 
internal injuries in a 1977 motor vehicle accident, as well 
as service-related sinusitis) and feeling of pessimism due to 
unemployment.  The veteran was treated as an inpatient for 
two weeks; at the time of his discharge to outpatient service 
his diagnosis was depression (probably bipolar-type).  

Follow-up VA outpatient notes in January 2005 note that the 
veteran had been unemployed for the past year due to 
workplace-related leg pain and resultant depression.  The 
veteran was not accepted for domiciliary substance-abuse 
treatment due to lack of motivation to stop drinking.  
Concurrent neurology clinic notes cite a long history of 
depression, bipolar disorder and PTSD; the neurologist noted 
that the veteran was a vague historian who apparently 
exaggerated his neurological symptoms during examination.  

An interviewing VA psychiatrist in January 2005 noted history 
of treatment for depression, which the veteran attributed to 
history of losing jobs due to sinusitis.  The veteran had 
lost his last job the previous year for sleeping on the job, 
reportedly due to the effects of his medications.  The 
psychiatrist's impression was that of depressive episodes, 
alcohol abuse, PTSD (from childhood), and stress due to 
chronic pain, unemployment, poverty and marital discord.

The veteran received VA inpatient treatment in medical and 
psychiatric wards in February-March 2005.  In early March 
2005 the psychiatric discharge diagnosis was that of chronic 
mood disorder (depression, irritable, currently in 
substantial remission), childhood PTSD, history of alcohol 
abuse, and status post suicide attempt (Axis I); borderline 
personality disorder (Axis II); and, and marital discord, 
unemployment, poor social supports and homelessness (Axis 
IV).

The veteran presented for VA inpatient treatment later in 
March 2005 because he had been rejected from residence in a 
homeless shelter.  The clinician noted history of alcohol 
abuse and previous impression of bipolar disorder.  The 
veteran denied current suicide ideation.  During inpatient 
treatment the veteran showed no signs of a major psychiatric 
disturbance or withdrawal symptoms.  Discharge diagnosis was 
that of adjustment disorder with depressive mood, question of 
bipolar disorder, and alcohol abuse in forced remission (Axis 
I); borderline personality disorder traits (Axis II); and 
severe joblessness, homelessness, pending divorce, and 
chronic medical illness (Axis IV).  

VA outpatient psychiatry notes in April-June 2005 state that 
the veteran presented with a multitude of negative events and 
complaints, ranging from complaints about SSA and the 
Internal Revenue Service to complaints about the food in the 
homeless shelter where he was residing.  He also showed 
paranoid ideas, including that VA was attempting to kill him; 
the psychiatrist noted that the veteran's possibly 
paranoidal-delusional belief system was more likely to be a 
result of character structure and maladaptive personality 
traits than an underlying psychosis.  

The psychiatrist's diagnosis was that of depressive mood 
(dysthymia and demoralization), somatization disorder, 
alcohol abuse in remission, and rule out PTSD from childhood 
(Axis I); borderline narcissistic and passive-aggressive 
personality disorder (Axis II); and, severe joblessness, 
homelessness, pending divorce, and chronic medical illness 
(Axis IV).  

An SSA decision in August 2005 granted disability for 
affective or mood disorder (primary diagnosis) and for 
personality disorder (secondary diagnosis) effective from 
March 2004.  Influential in the SSA decision was a July 2005 
report to SSA by the veteran's VA psychiatrist who provided a 
diagnosis of recurrent major depression, history of alcohol 
abuse, and rule out dysthymia (Axis I); diabetes type II, 
coronary artery disease, chronic sinusitis, hypertension, and 
chronic left knee pain (Axis II); and, lack of social 
support, lack of housing, unemployment, relationship issues, 
and financial difficulties (Axis IV).  

The VA psychiatrist's report to SSA stated that the veteran's 
character traits resulted in catastrophic thinking and 
difficulty accepting help, anxiety about worst-case 
scenarios, and preoccupation with pain after his leg injury 
and from sinusitis.  Also, the veteran's character structure 
and depression might heighten his awareness of pain and 
worsen his treatment experience.  

A December 2005 VA treatment note, entered by an Advanced 
Registered Nurse Practitioner (ARNP), states that the veteran 
had been seen and evaluated about his medicine regime.  There 
was very subtle improvement in mood, but still considerable 
anhedonia, amotivation and feelings of not caring.  The ARNP 
stated "it should be noted that the depression [was] of long 
standing and clearly related to his ongoing struggle with 
sinus pain and infection that he ha[d] had since his military 
service."  

The veteran underwent examination by a VA psychologist in 
April 2007.  The psychologist reviewed the claims file.  The 
psychologist noted that the veteran had a history of 
psychiatric diagnoses including depression, major depression, 
childhood PTSD, bipolar disorder and alcohol abuse.  

The psychologist also noted that the veteran's health issues 
included service-connected sinusitis and nonservice-connected 
coronary artery disease, diabetes, low back disorder, left 
knee disorder and peripheral neuropathy.  

The psychologist recorded the veteran's psychiatric history 
as reflected in the claims file and also the psychiatric 
history as narrated by the veteran.  The psychologist 
interviewed the veteran and noted his observations in detail.  
The psychologist's diagnosis was that of depressive disorder 
not otherwise specified (NOS), undifferentiated somatoform 
disorder, and alcohol abuse and dependence secondary to 
undifferentiated somatoform disorder (Axis I); personality 
disorder NOS with cluster B features (Axis II); and, problems 
with primary support group, problems related to the social 
environment and legal problems (Axis IV).  

The psychologist stated an opinion that the veteran's 
psychiatric diagnosis was not caused by or a result of the 
service-connected sinusitis.  The psychologist observed that 
the veteran was shown by his records to have been functioning 
well enough to attend school despite the sinusitis and 
appeared to not have followed up with psychiatric or medical 
treatment for the complained-of feeling of being tired from 
medication for sinusitis.  In the psychologist's opinion the 
veteran's major diagnosis was the personality disorder, which 
could certainly cause the depressive symptoms that the 
veteran was experiencing.  

In April 2007 the veteran complained to the VA mental hygiene 
clinic (MHC) about feelings of depression and hopelessness 
secondary to pain.  Specifically, the veteran complained of 
headaches, knee pain and sinus attacks, with difficulty 
sleeping due to pain.  Significant pain problems were noted 
as related to knee, headaches, sinusitis and coronary artery 
disease.  

A subsequent May 2007 VA MHC treatment note, by a 
psychiatrist, states that the veteran was treated on that 
visit for "depression syndrome most likely secondary to 
chronic pain" with a treatment goal of lessening depression 
and anxiety.  

In June 2007 the same VA MHC psychiatrist noted that the 
veteran was treated on that visit for PTSD, with a treatment 
goal of reducing stress and understanding his current poor 
health decision-making (the veteran's primary care physician 
felt that the veteran's biggest problem was his heart 
condition, but the veteran refused to accept that his 
sinusitis was not his most important health issue).  

The psychiatrist noted that the veteran appeared to currently 
have no depressive feelings in the form of a major 
depression, or any psychosis, but did have some anxiety.  

In February 2008 and March 2008, the same VA MHC psychiatrist 
noted that the veteran was treated on that visit for 
depression/anxiety; later in March 2008, the MHC psychiatrist 
noted that he was treated on that occasion for anxiety.  The 
treatment goal on those occasions was to reduce the symptoms.  

The veteran testified before the Board in April 2008 that 
chronic pain from his service-related sinus disorder was the 
cause of his depression and anxiety.  

Based on review of the evidence, the Board finds that the 
veteran is competently diagnosed with depressive disorder, as 
well as a number of other psychiatric disorders.  The first 
element of direct or secondary service connection - medical 
evidence of a current disability - is accordingly met.   
Further, since he has service connection for sinusitis, the 
second element for secondary service connection - evidence of 
a current service-connected disability - is also met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the most competent and probative medical 
opinion of record is that of the VA psychologist in April 
2007, stating that the veteran's psychiatric diagnosis 
(depressive disorder NOS) was not caused by or a result of 
the service-connected sinusitis.  

The Board notes that there are two medical opinions of record 
that appear at first glance to be contradictory to that of 
the VA psychologist cited hereinabove; i.e., the opinion of 
the VA ARNP in December 2005 stating that the depression is 
"clearly related to the sinus pain and infection" and the 
May 2007 treatment note by a VA MHC psychiatrist stating that 
the veteran was treated on that visit for "depression 
syndrome most likely secondary to chronic pain."  

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The Board notes, first, that the December 2005 opinion of the 
VA ARNP is a conclusory opinion unsupported by any clinical 
rationale whatsoever.  The medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and is of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

The Board has carefully considered the May 2007 treatment 
note by the VA MHC psychiatrist and finds that it was clearly 
not intended to be a definitive diagnosis of a chronic 
disorder or statement of etiology of a chronic disorder.  The 
psychiatrist was stating that the veteran was treated for 
symptoms of depression syndrome secondary to chronic pain on 
that day; on other days the same psychiatrist noted that the 
veteran was treated for other symptoms altogether (PTSD, 
anxiety, and depression/anxiety).  

Indeed, the same psychiatrist noted in June 2007, one month 
after the treatment note in question, that the veteran had no 
current depressive feelings.  Nothing whatsoever in the 
clinical treatment notes by the VA MHC psychiatrist indicates 
an intention to render an actual psychiatric diagnosis in 
accordance with DSM-IV.  

(The Board also notes at this point that the May 2007 
treatment note refers to "chronic pain" but does not 
restrict that term to chronic pain from sinusitis.  The 
preliminary MHC note in April 2007, which led to the May 2007 
note in question, cited significant pain problems as related 
to the knee, headaches, sinusitis and coronary artery 
disease.)  

The report of the VA psychologist, in contrast to the note by 
the VA psychiatrist, is clearly intended to be an informed 
diagnosis and statement of etiology.  The report of the VA 
psychologist notes that the psychologist reviewed the claims 
file and medical record and interviewed the veteran, provided 
a diagnosis articulated in accordance with DSM-IV, and a 
detailed rationale for the opinions rendered.  

Accordingly, the report of the VA psychologist is competent 
and probative in all respects as regards both the diagnosis 
and etiology of the veteran's psychiatric disorder.  

The Board's finding does not assess the probative value of a 
psychologist's opinion vis-à-vis the opinion of a 
psychiatrist.  Rather, the Board's finding recognizes that 
the psychiatrist's note in this case is simply what it 
purports to be - i.e., a clinical treatment progress note - 
and therefore does not contradict or conflict with the 
examination report and opinion by the VA psychologist.  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence of record, including the 
veteran's testimony and his correspondence with VA.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App.492, 
494 (1992).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. at 
405 (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

In this case, neither the veteran's current depression nor 
the fact of service-connected sinusitis is in dispute; the 
only issue of contention is whether there is a relationship 
between the two, and the veteran has not presented any lay 
evidence other than his unsupported personal opinion to show 
such a relationship.  

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu, 2 Vet. App. 492; Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  

For these reasons, the Board finds that the service 
connection for claimed depression, to include as secondary to 
the service-connected sinusitis, must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter, the evidence 
preponderates against the claim on appeal, and the benefit-
of-the-doubt rule does not apply.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


B.  Evaluation of Service-Connected Sinusitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
might experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has considered all evidence of severity since the 
claim for increase was filed in May 1994.  The Board's 
adjudication of this claim therefore satisfies the 
requirements of Hart.  

The rating for the service-connected chronic sinusitis is 
assigned under the provisions of 38 C.F.R. § 4.97 (Schedule 
of Ratings - Respiratory Disorders), Diagnostic Code (DC) 
6510.  

The rating criteria of DC 6510 are as follows.

A noncompensable rating is assigned for sinusitis detected by 
X-ray only.  

A rating of 10 percent is assigned for one or two 
incapacitating episodes per year of sinusitis (an 
"incapacitating episode" is one that requires bed rest and 
treatment by a physician) requiring prolonged (last 4-6 
weeks) antibiotic treatment, or 3-6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

A rating of 30 percent is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

A rating of 50 percent is assigned following radical surgery 
with chronic osteomyelitis, or near-constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  

The veteran had a VA examination of the sinuses in August 
2004 when he complained of current headaches, postnasal drip, 
aching teeth, pressure around the eyes and ringing in both 
ears.  These symptoms occurred daily, mainly toward the end 
of the day.  He also had problems sleeping at night due to 
all the drainage and the headaches and was currently taking 
no sinus medications or treatment, since all over-the-counter 
remedies had failed.  

On examination the frontal sinuses were nontender but there 
was tenderness on percussion of the right maxillary sinus; 
there was no edema or puffiness around the eyes.  The 
examiner's diagnosis was that of chronic sinusitis.  

The veteran presented to the VA Emergency Department (ED) in 
September 2004 (three occasions), November 2004, December 
2004, and January 2005 complaining of recurrent sinusitis 
with symptoms of hearing loss, pain in the eye sockets, 
ringing in the ears, post-nasal drip and facial pain.  He 
refused antibiotics but accepted pain medication.  

VA computed tomography (CT) scan of the sinuses in February 
2005 showed air-fluid levels in both maxillary sinuses, left 
worse than right, but no mucosal wall thickening, clear 
sinuses and no evidence of bony abnormality.  

The veteran presented to VA urgent care clinic in March 2005 
complaining of sinus pain with earache, dizziness, cough, and 
chills, as well as constant green/white discharge.  During 
interview to determine the best treatment regimen for his 
sinusitis, the veteran was refractory to most of the 
treatments tried or offered and devalued or dismissed most of 
the medical or scientific evidence presented to him.  

The clinical examination showed tenderness over the lateral 
aspect of the maxillary sinuses.  An item of concern was to 
provide the veteran, who was homeless, with non-narcotic 
medications that would not preclude his acceptance into a 
"halfway house" shelter environment.  

The veteran presented again to the VA urgent care clinic in 
April 2005 complaining of persistent facial pain and 
pressure.  The veteran refused to take antibiotics, asserting 
that they were ineffective.  

A clinical examination of the nares showed clear discharge, 
bilaterally, and tenderness over the bilateral maxilla and 
the frontal sinuses.  Fiberoptic examination showed deviated 
septum to the left and clear nasopharynx with no evidence of 
purulence.  The veteran refused additional intervention or 
additional medications, as he just wanted to document having 
a continuing problem.  

The veteran had CT scan of the sinuses by Massachusetts Eye 
and Ear Infirmary in April 2005 that showed evidence of right 
frontal and bilateral ethmoid mucosal edema as well as mild 
maxillary and sphenoid mucosal thickening.  

The veteran and his wife testified before a DRO at a hearing 
in June 2005 that he developed sinusitis during service after 
being forced to undergo an experimental flu vaccination.  He 
reported having had numerous treatments for chronic sinusitis 
after discharge from service, most of which could not be 
documented because the records have been lost.  The veteran 
complained at length of ineffective treatment by VA medical 
providers for the sinusitis over the years.  

In conjunction with the DRO hearing, the veteran submitted a 
number of articles from the internet and from the print media 
pertaining to general symptoms and treatment of sinusitis.  

The veteran presented to Massachusetts Eye and Ear Infirmary 
in July 2005 for evaluation of chronic rhinosinusitis.  The 
veteran reported having undergone right frontal sinus 
trephination in service in 1979 and three times since 
discharge from service, most recently in 1999.  

The veteran complained of slight dizziness, blurred vision, 
constant  headaches, occasional stabbing pain to the left 
ear, orbital pain, teeth pain, nausea and light sensitivity 
associated with headaches, chronic postnasal drainage often 
clear or white in color, and occasional nasal obstruction.  
The examination was noted to be unremarkable.  Nasal 
endoscopy showed mild edema with mild stick clear mucus on 
the right side, and left septal deviation that obscured 
visualization; there was no discolored drainage.  The 
clinical impression was that of chronic rhinosinusitis, to be 
treated with nasal spray.  

An August 2005 Massachusetts Eye and Ear Infirmary treatment 
note states that the veteran developed sinus infection 
immediately after using the prescribed nasal spray, and that 
endoscopic surgery was being considered.  

In October 2005, the veteran underwent endoscopic surgery at 
Massachusetts Eye and Ear Infirmary (bilateral nasal 
endoscopy, bilateral total ethmoidectomy, bilateral maxillary 
antrostomies, bilateral sphenoidotomies, bilateral 
sinusotomies, and septoplasty).  The pre-operative and post-
operative diagnosis was that of chronic rhinosinusitis.  

During postoperative follow-up in December 2005, the veteran 
reported improved airflow in the right but not the left, as 
well as recurrent residual headaches, dizziness and tinnitus.  
Clinical examination showed no discolored drainage.  The 
clinical impression was that of allergic rhinitis and 
improved chronic rhinosinusitis.  

The veteran presented to the VA ED in September 2006 
complaining of sinusitis for which he was taking regular 
antibiotics.  On examination, the sinuses and throat were 
normal, but there was scattered wheezing in the chest.  The 
clinical assessment was that of upper respiratory infection 
(URI) with sinusitis.  

During VA follow-up in October 2006, the veteran stated that 
the sinus pain had improved somewhat with medication, but he 
was still bothered by postnasal drip.  Clinical examination 
showed tenderness to percussion over the frontal sinuses, and 
there was white postnasal drip.  However, there were no 
air/fluid levels or evidence of purulence or erythema.  The 
clinical assessment was that of chronic sinusitis, with 
recommended CT scan.

The veteran subsequently had a VA otolaryngology consult in 
October 2006.  The clinician noted that CT scan showed some 
mucous membrane thickening of the left maxillary sinus.  On 
examination, the nose was not congested.  The clinician 
advised the veteran to stop smoking and to discontinue using 
antihistamines long enough to obtain an allergy test, but the 
veteran refused to do either; he also refused to take 
antibiotics.  

The clinician stated that, based on the most recent CT scan, 
the veteran's left maxillary sinus condition was not the 
cause of his complained-of severe headaches.  The clinician 
advised the veteran to return for antibiotic treatment if he 
believed that the sinus infection had returned.  

The veteran and his wife testified at the hearing with the 
Board in April 2008 that he experienced constant sinus pain, 
postnasal drip, nausea consequent to discharge from the lymph 
nodes, blockage resulting in occasional hearing loss, and 
pain to the teeth.  

Based on a careful review of the evidence in its entirety, 
the Board finds that the service-connected sinusitis is not 
shown to meet the criteria for a rating higher than the 
current 30 percent.  

Specifically, the 50 percent rating requires radical surgery 
with chronic osteomyelitis, or near-constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  The veteran in this case had radical 
surgery, but is not shown to have osteomyelitis.  

Alternatively, the veteran has had repeated surgeries with 
subsequent headaches, pain, and tenderness of the affected 
sinuses, but he has not had purulent discharge and crusting 
in any medical examination or treatment note.  

In regard to the medical articles submitted by the veteran: a 
medical article or treatise could provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there was at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  

The articles submitted by the veteran generally discuss the 
symptoms associated with sinusitis and the progress and 
treatment of that disorder, but do not in any way address the 
severity of this veteran's disorder at any given time in this 
case.  The articles are accordingly not relevant to the issue 
on appeal.  

In addition to the medical evidence, the Board has considered 
the lay evidence offered by the veteran, including his 
correspondence to VA and the testimony presented by the 
veteran and his wife.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. 
App. at 466.  Similarly, the veteran's wife can certainly 
provide an eyewitness account of the veteran's visible 
symptoms.  Espiritu,  2 Vet. App. at 494.  

In this case, the veteran testified to the Board that that he 
experienced sinus infection with some blood and pus (i.e., 
purulence).  The veteran is competent to report on observable 
symptoms.  Layno, 6 Vet. App. at 469; Falzone, 8 Vet. App. at 
405; Espiritu, 2 Vet. App. at 494-95.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

For the following reasons, the Board finds that the veteran's 
unsupported testimony regarding his symptoms is not credible.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran is shown by psychiatric evidence to 
be prone to exaggeration of his medical symptoms; he is also 
shown by medical evidence to be motivated by a desire for 
monetary gain.  

Further, the veteran has a history of making inconsistent 
assertions (i.e., the veteran asserted to the Navy PEB that 
he had not been in a pre-service automobile accident, but he 
subsequently reported to medical providers that he was 
involved in a motor vehicle accident at age 17 and suffered 
skull fracture, concussion, and internal and skeletal 
injuries).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, contemporaneous 
medical evidence, in the form of examinations and clinical 
notes, actually disproves purulent discharge.  

The Board accordingly finds that the veteran's account of his 
symptoms lacks credibility in supporting a claim for higher 
evaluation.    

Based on the evidence and analysis hereinabove, the Board 
finds that the criteria for an evaluation in excess of 30 
percent for the service-connected sinusitis are not met.   

The Board has considered the application of the benefit-of-
the-doubt doctrine.  However, the evidence shows that the 
veteran's symptoms more closely approximate the criteria for 
the current rating, so the benefit-of-the-doubt doctrine does 
not apply.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d at 
1361.  



ORDER

Service connection for depression, to include as secondary to 
the service-connected chronic sinusitis, is denied.  

An evaluation in excess of 30 percent for the service-
connected chronic sinusitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


